Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148364                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Bridget M. McCormack
            Plaintiff-Appellee,                                                                           David F. Viviano,
                                                                                                                      Justices
  v                                                                 SC: 148364
                                                                    COA: 318128
                                                                    Clinton CC: 13-009068-FC
  JACKIE LAMONT THOMPSON,
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the December 3, 2013
  order of the Court of Appeals is considered. We DIRECT the Clinton County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The prosecutor shall include among the issues briefed: (1) whether
  the scoring of Offense Variable 7 in this case requires evidence of aggravated physical
  abuse with reference only to the sentencing offense, and what evidence may support the
  scoring, MCL 777.37; People v McGraw, 484 Mich 120 (2009); and (2) whether the
  sentencing offense must involve a sexual penetration against a person less than 13 years
  of age in order to establish a pattern of criminal behavior for assessing 50 points for
  Offense Variable 13 under MCL 777.43(1)(a).

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2014
           p0917
                                                                               Clerk